LESLIE, Judge
(dissenting).
I respectfully dissent and would reduce the conviction to attempted bribery.
The statute under which appellant was convicted provides that a person is guilty of bribery who
[i]s, or is about to become such witness and requests, receives, or agrees to receive, directly or indirectly, any such benefit, reward, or consideration upon the understanding that his testimony will be so influenced, or that he will absent himself from the proceeding;
Minn.Stat. § 609.42(4), subd. 1 (1984).
In State v. Reed, 213 Kan. 557, 516 P.2d 913 (1973), the case relied on by the majority, the statutory language was considerably different, referring to “corruptly influencing a witness by bribery, threat or other means.” 213 Kan. at 359, 516 P.2d at 916. The Kansas statute thus prohibited means of influence other than bribery, and did not include the phrase “about to become [a] witness.”
Bribery is an offense which historically has involved an offeree who occupies an official position. See State v. Lopes, 201 Minn. 20, 23, 275 N.W. 374, 375 (1937) (accused’s knowledge of the official position of the offeree is an essential element of the offense). It has been extended to those performing an official function, such as voters, jurors and witnesses. 4 Wharton’s Criminal Law § 685, at 462 (1981). The offense for which appellant was convicted is listed among “Crimes Affecting Public Officer or Employee,” Minn.Stat. §§ 609.415-.475, rather than “Crimes Against the Administration of Justice,” such as perjury and tampering with a witness. Minn.Stat. §§ 609.48-515. The phrase “about to become a witness,” which suggests the imminence of a person’s testifying in a trial or other legal proceeding, is intended to satisfy the requirement that the offeree or solicitor of a bribe must have an official character or function.
Minnesota’s first penal code included a broader prohibition against inducing, without bribery, any person to give false testimony. See Gen.Stat. § 6053 (1891). Since bribery was not the method of inducement, this prohibition did not focus on the imminence of official “witness” status. Similarly, the current criminal code uses broader language in defining the offense of “tampering with a witness”: “a person who is or may become a witness.” Minn.Stat. § 609.498, subd. 1(a) (1984) (emphasis add*231ed). The legislature could have similarly broadened the scope of the term “witness” in the bribery statute.
A penal statute is construed strictly against the state. State v. Corbin, 343 N.W.2d 874, 875-76 (Minn.Ct.App.1984). In applying the statute, the court “cannot supply that which the legislature purposely omits or inadvertently overlooks.” Id. at 876.
In this case, Erickson had not filed a claims petition under the workers compensation law. See Minn.Stat. § 176.271, subd. 1 (1984) (initiation of proceedings by petition). The demand letter sent to the insurer did not necessarily entail a legal proceeding.
Appellant attempted to solicit a bribe in exchange for his testimony. A completed offense would have occurred had Erickson commenced a workers compensation proceeding with appellant as a prospective witness and with the bribery solicitation outstanding. Although the crime was not legally possible at the time of the attempt, legal impossibility is no defense to a prosecution for attempt. Minn.Stat. § 609.17, subd. 2; State v. Bird, 285 N.W.2d 481, 482 (Minn.1979). I would reduce appellant’s conviction to attempted bribery. Minn.R.Crim.P. 28.02, subd. 12.